O’NIELL, C. J.
The district attorney concedes that the verdict and sentence in thi? *537case are null because the defendant, appellant, was tried by a jury composed of 12 members for a crime for which he should have been tried by a jury of only 5 members. Const, art. 7, § 41; State v. Thompson, 104 La. 167, 28 South. 882; State v. Beebe, 127 La. 493, 53 South. 730; State v. Reeves, 128 La. 37, 54 South. 415; State v. Desselles, 150 La. 494, 90 South. 773; State v. Stephens, 150 La. 944, 91 South. 349, 23 A. L. R. 286; State v. Hataway, 153 La. 751, 96 South. 556.
The verdict and sentence are annulled, and it is ordered that the case be remanded to the criminal district court for a new trial.